Citation Nr: 1757956	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-11 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD) and emphysema, to include as secondary to service-connected asbestosis.

2.  Entitlement to an initial rating in excess of 60 percent for service-connected asbestosis with bilateral pleural plaques.

3.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


FINDINGS OF FACT

1.  In a November 2017 statement, the Veteran withdrew his appeal for entitlement to service connection for pulmonary disability, to include COPD and emphysema, to include as secondary to service-connected asbestosis, and entitlement to an initial rating in excess of 60 percent for service-connected asbestosis.

2.  The Veteran's PTSD is productive of functional impairment comparable to no worse than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for pulmonary disability, to include COPD and emphysema, to include as secondary to service-connected asbestosis, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 60 percent for service-connected asbestosis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

4.  The criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1964 to December 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision (asbestosis rating), a May 2011 rating decision (COPD/emphysema and TDIU), and a December 2015 rating decision (PTSD rating) by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon (COPD).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in February 2012.  A transcript of that hearing is of record.  

The matters regarding COPD, asbestosis rating, and TDIU were denied by the Board in May 2012.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision, which vacated the Board's May 2012 decision.  In June 2015, the Board remanded these matters for additional development.

In June 2017, the Veteran perfected the issue of entitlement to an initial rating in excess of 70 percent for PTSD by submitting a timely VA Form 9.  The Board's Veterans Appeals Control and Locator System (VACOLS) does not indicate that VA has acknowledged this VA Form 9 or that it is currently being developed.  Therefore, the Board shall take jurisdiction over this appeal.

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



1. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the issues on appeal of entitlement to service connection for pulmonary disability, to include COPD and emphysema, to include as secondary to service-connected asbestosis, and entitlement to an initial rating in excess of 60 percent for service-connected asbestosis.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.

2. Entitlement to an Initial Rating in Excess of 70 Percent for PTSD

The Veteran contends that he is totally disabled due to his severe PTSD symptoms.  The question before the Board is whether the Veteran's PTSD symptoms warrant the next higher rating, a 100 percent rating, at any time during the rating period on appeal.  The Board finds that they do not.

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining entitlement to a higher initial evaluation during the rating period on appeal, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In this case, the Board does not find that the Veteran's PTSD symptoms result in total occupational and social impairment.  The Board recognizes private psychiatric evaluations in April 2015 and October 2017, which argue in favor of a 100 percent rating.  Specifically, in April 2015 the private evaluator opined that the Veteran has not only been impaired occupationally, but his basic day-to-day interactions with family, friends, and acquaintances have been reduced to the point where is a recluse, completely isolated, and unable to engage in society.  This private opinion found that the severity of the Veteran's mental illness has completely ruined his capacity to engage in society in a reasonable fashion.  The medical record discussed by this evaluator concentrated on material from prior to the period on appeal.  The April 2015 opinion noted an interview with the Veteran in which the evaluator felt that the Veteran was profoundly mentally ill, displaying a combination of anger, tangential thought, perseveration, rumination, hopelessness, despair, and suicidal ideation.  

The private evaluator reiterated this opinion in October 2017, and stated that the Veteran's symptoms lead to profound impairments in his occupational functioning, social functioning, familial interactions, and all circumstances where he attempts to engage with other individuals.  The evaluator went on to state that there is no modern workplace environment willing to accept individuals with severe and pervasive mental illness, who are incapable of fully caring for themselves and are unpredictable, volatile, isolated, with poor communication skills, and incapable of safe, predictable, and consistent interaction with coworkers and supervisors.  The evaluator also stated that the Veteran was on the verge of requiring institutionalization, and barely manages a life on the fringe of society, before concluding that the Veteran's case is the definition of a 100 percent disabling mental illness.

These private opinions paint a very severe picture, but are not supported by the facts of the record.  The Veteran's treatment records indicate that while the Veteran is extremely isolated, he regularly interacts with a few chosen individuals.  In October 2007, the Veteran discussed joining a knitting class, and thinking of teaching a class on model airplanes.  He also reported going fishing with a friend.  In November 2007, he reported volunteering to cook for and feed homeless people and repair furniture.  An April 2008 private treatment note indicated that he remained active with daily AA meetings, and had begun a relationship with a local woman.  The Veteran described twice weekly AA meetings in September 2008, and reported staying overnight with friends in the area.  In April 2009, the Veteran discussed being more engaged in caring for his mother, as well as his own hobbies of working with model aircraft and photography.  An August 2010 treatment note indicated that the Veteran had been a sponsor in the AA program, and that he was starting to reconnect with his adult daughter.  He described being slow and careful about the reconnection process.  The Veteran was not in contact with his brother who lived in the area, but was the primary caretaker for his mother, who died four months previously.  The treatment provider observed that the Veteran lived a somewhat solitary existence, but will support AA meetings and visit friends.  In September 2010, the Veteran said that he tends to isolate because he finds it difficult to relate to others, but that he did have a few friends he felt he could rely on.  He discussed a 7-day vacation with a friend where he stated that he settled in just fine after a day or two.  The Veteran's February 2012 hearing testimony was that he does not "do" people, especially authority figures, and cannot interact or talk as he would wish.  He reported that he was not receiving VA treatment at the time because he could not afford to drive and was unwilling to ride in a van because it would require him to be close to the other passengers, and he did not like the driving.  

A June 2016 VA examination found that the Veteran's PTSD symptoms were productive of occupational and social impairment with reduced reliability and productivity, but in the remarks section noted that the Veteran suffers from severe social and occupational impairment as a result of his need to isolate from others due to severe anxiety symptoms.  Although the Veteran reported living alone with his cat in a converted bus, he also stated that he had a very good relationship with his adult daughter, but that he only sees her once per year due to distance.  He had not had a significant other since 2000 due to problems with intimacy, but he did report having a few friends that he sees at least monthly.  He described concentration problems when he last worked, as well as insomnia affecting his mood and causing irritability.  There was no evidence of hallucinations, delusions, or of significant cognitive impairment.  He displayed tangential speech and needed redirection, and denied suicidal ideation.  The Veteran described his mood as typically anxious.  

The Veteran's VA and private treatment records do not describe a recluse on the verge of institutionalization.  Although the Board recognizes that the Veteran suffers from significant PTSD symptoms, including a need for isolation most of the time and extreme difficulty interacting with people in many circumstances, these significant symptoms are contemplated by the 70 percent rating he has already been assigned.  Inability to establish and maintain effective relationships is one of the symptoms given as an example of a 70 percent rating, as is suicidal ideation and intermittently illogical, obscure, or irrelevant speech.  During the period on appeal, the Veteran successfully reconnected with his estranged adult daughter, and indicated that their infrequent visits are due to distance, not his PTSD symptoms.  While the Board recognizes that the Veteran requires significant isolation and that there were people he was unwilling to interact with even for the length of a van ride, he does have friends that he sees at least once a month, and visits overnight or joins for vacation.  The Board recognizes that the Veteran is limited to a few social relationships, and has difficulty interacting with people other than these friends.  However, the record does not demonstrate total social impairment.  

Additionally, the record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or persistent danger of hurting himself or others.  The record reflects that the Veteran regularly attends AA meetings, and the record does not reflect that the Veteran has been unable to behave appropriately in these meetings.  Therefore, the Board finds that, despite the conclusory statements of the private evaluator, the record as a whole does not support a finding that the Veteran's PTSD symptoms are productive of total occupational and social impairment warranting a 100 percent rating.  The Veteran's claim for an initial rating in excess of 70 percent must be denied.


3. TDIU

The Veteran contends that he is unemployable due to his service-connected disabilities, and that his PTSD symptoms alone are enough to prevent him from obtaining or maintaining substantially gainful employment.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran is service-connected for PTSD, rated as 70 percent disabling from May 29, 2007, and asbestosis with bilateral pleural plaques, rated as 60 percent disabling from September 9, 2010.  His combined evaluation for compensation is 70 percent from May 29, 2007, and 90 percent from September 9, 2010.  Both of these combined evaluations meet the schedular criteria for a TDIU.

The question before the Board is whether the Veteran is unable to obtain or maintain substantially gainful employment consistent with his education and previous work experience because of his service-connected disabilities.  The Board finds that he is unable to do so.  

The Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, these benefits are for non-service-connected disabilities that will not be discussed in this decision.

Several treatment records from prior to the period on appeal, including in March 2005, opine that the Veteran can no longer maintain gainful employment or sustain effective social relationships due to the nature, severity, and chronicity of his PTSD.  Although records from prior to the period on appeal are of limited probative value, the Board notes that these records indicate that the Veteran's disability should be considered permanent, and that while the treatment records during the period on appeal demonstrate improved social relationships, they do not indicate progress in employability.  

Although the Veteran did report volunteering in 2007, there is no indication that he continued to volunteer throughout the period on appeal, or that his volunteering was the equivalent of a full-time work situation.  Considering the Veteran's demonstrated need for intense isolation most of the time, it is unlikely that he would be able to cope with the social interactions required by full-time work.  In August 2010 and September 2010, the Veteran described trouble with authority, which he related to his trouble holding down a job.  An April 2011 VA examination found that the service-connected asbestosis limited the Veteran to mostly sedentary work with only mild exertional requirements due to dyspnea.  

The Veteran's February 2012 hearing testimony was that his past work was as a carpenter, contractor, or any other work involving his hands.  His education included a couple of years of junior college.  He indicated that he would have difficulty with sedentary employment because he cannot deal with authority, or any kind of environment that causes him to breathe in certain air and was very sensitive to smells.  Specifically, he indicated that air in an office setting was stale and uncomfortable.  The Veteran's hearing testimony was that he left his last employment driving a bus because of authority figures and because he kept getting sick from the passengers.  Prior to that, he worked as a handyman.

As noted in the section above, at the June 2016 VA examination, the Veteran indicated that he last worked as a medical transport driver for four months, and reported problems with concentration and insomnia affecting his mood and causing irritability.  The examiner noted severe social and occupational impairment as a result of his need to isolate from others due to severe anxiety symptoms.  The October 2017 private evaluation found that the Veteran's level of social withdrawal, irritability, anger, functional impairment, and basic dysfunction would completely preclude him from participating in an occupational setting.  The evaluation went on to state that there is no modern workplace environment willing to accept individuals such as the Veteran who are unpredictable, volatile, isolated, with poor communication skills, and incapable of safe, predicable, and consistent interaction with coworkers and supervisors.  

The Veteran's asbestosis limits the Veteran to sedentary occupation, which rules out his past experience in the fields of carpentry and handyman work.  The record reflects that the Veteran has difficulty consistently interacting with people in a productive and cooperative manner, as is indicated by his tendency to isolate, his difficulty with authority figures, and his inability to tolerate riding in a van with others to his VA appointments.  Although the Veteran is able to interact for the length of regular AA meetings, this experience does not translate to an ability to interact with others or take instructions from a supervisor for the length of a regular work schedule.  There are multiple psychiatric opinions finding the Veteran unemployable due to his PTSD symptoms - from VA providers prior to the period on appeal, and from the private evaluator during the period on appeal.  The June 2016 VA examination that found the Veteran to have occupational and social impairment with reduced reliability and productivity also noted severe social and occupational impairment as a result of his need to isolate from others due to severe anxiety symptoms, and did not discuss the Veteran's employability or functional limitations aside from these general statements, which limits its probative value.

The most probative evidence of record thus demonstrates that the Veteran's service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment consistent with his occupational and educational experience, and the Veteran's claim for a TDIU is granted.



ORDER

The issue of entitlement to service connection for pulmonary disability, to include COPD and emphysema, to include as secondary to service-connected asbestosis, is dismissed.

The issue of entitlement to an initial rating in excess of 60 percent for service-connected asbestosis is dismissed.

Entitlement to an initial rating in excess of 70 percent for service-connected PTSD is denied.

Entitlement to a TDIU is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Counsel

Copy mailed to:  Joseph R. Moore, Attorney



Department of Veterans Affairs


